UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-1755


In re: FLOYD JUNIOR POWELL, a/k/a Dick,

                Petitioner.



 On Petition for Writ of Mandamus. (5:99-cr-00012-RLV-6; 5:02-
                          cv-00138-RLV)


Submitted:   November 3, 2014               Decided:   November 21, 2014


Before NIEMEYER, KING, DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Floyd Junior Powell, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Floyd Junior Powell petitions for a writ of mandamus

seeking an order compelling the district court to act on his 28

U.S.C. § 2255 motion that was filed on November 4, 2002.                   Our

review of the docket reveals that the district court dismissed

Powell’s § 2255 motion on December 2, 2004, and we dismissed his

appeal of the order on April 14, 2006.         Accordingly, we deny the

mandamus petition.      We grant leave to proceed in forma pauperis.

We   dispense   with   oral   argument   because    the   facts   and   legal

contentions     are   adequately   presented   in   the   materials     before

this court and argument would not aid the decisional process.



                                                           PETITION DENIED




                                     2